Citation Nr: 1219033	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served in the Alabama Army National Guard from March 1983 to April 2004.  He had active duty service from June 1983 to November 1983, as well as periods of unverified active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).  He has claimed overseas service in the Dominican Republic and in Panama.

This case was remanded by the Board of Veterans' Appeals (Board) in April 2010 to the Department of Veterans Affairs (VA) regional office in Montgomery, Alabama (RO) for additional development.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2010, and a transcript of the hearing is of record.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded in April 2010 to obtain the Veteran's dates of ACTDUTRA and INACTDUTRA, and the AMC/RO was directed that, if this information could not be obtained, this fact should be specifically documented in the claims folder.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2) (2011).  Additional information on the Veteran's reserve service was obtained.  However, the Board notes that, according to a January 2012 medical statement from E.W.E., M.D., there is evidence of symptomatology indicative of multiple sclerosis, such as numbness of the Veteran's right hand, as early as February 1996.  Dr. E. also noted that the Veteran had a 5 pound weight loss after being overseas in February 1999.  

Active military, naval, or air service includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  It is unclear from the evidence currently on file whether the Veteran was, or was not, performing ACTDUTRA in February 1996 and/or February 1999.  

A VA nexus opinion was obtained in December 2011 in which it was concluded that the Veteran's multiple sclerosis was not aggravated beyond normal progression as a result of his service-connected right ankle disability because they are separate entities.  This opinion, however, does not adequately address all of the relevant private medical findings of record, especially the notation in February 2005 from Dr. E. who had treated the Veteran for a number of years that the Veteran had a decline after his right ankle surgery and was provided a diagnosis of multiple sclerosis.  Dr. E. has suggested that the Veteran's multiple sclerosis might have been secondary to his service-connected right ankle disability as a result of an infection from the surgery.  The Board also notes that the Veteran has submitted a medical article, "The Demyelinating Diseases," showing that epidemiologic studies suggest an infectious etiology for multiple sclerosis.  Finally, the Board would note that the January 2012 statement from Dr. E. was received by VA after the December 2011 opinion and was, therefore, not considered by the VA examiner as part of the December 2011 opinion.

Service connection is warranted for a disability when a service-connected disorder has chronically worsened the nonservice-connected disability for which service connection is sought.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for multiple sclerosis that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

2.  Appropriate efforts must be taken to request copies of the Veteran's treatment records from Dr. E. for the period from February 1996 to February 1999.  Any records or response received must be associated with the claims file.

3.  The AMC/RO must take appropriate action, to include contacting the Alabama Adjutant General's Office, to verify whether the Veteran was on ACDUTRA during February 1996 and/or February 1999, including overseas service in the Dominican Republic or Panama.  It is noted that the Veteran retired from the Alabama National Guard in April 2004.  If this information cannot be obtained, VA's attempts to obtain the information must be specially documented in the claims folder.

4.  After the above actions have been completed, the AMC/RO must arrange for the health care provider who examined the Veteran and provided an opinion in November 2011 to again review the claims file and provide another opinion that addresses the issue on appeal, to include aggravation of the Veteran's multiple sclerosis as a result of an infection after right ankle surgery.  The reviewer is requested to review all pertinent records associated with the claims file, to include the January 2012 report from Dr. E., and following this review offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that multiple sclerosis was either incurred or aggravated beyond the normal progression of the disease as a result of his service-connected right ankle disability.  If the examiner referred to above is unavailable, another appropriate health care provider should provide the requested opinion.

A discussion of the reasoning behind any opinion provided is needed along with the facts and medical principles involved, to include a discussion of the private medical statements of record on the relationship between the Veteran's multiple sclerosis and his service-connected right ankle disability, with specific reference to the treatment reports and statements from Neurology Consultants of Montgomery.  The opinion should also include a discussion of the significance of any right ankle infection after surgery.  If the reviewer is unable to reach an opinion without resort to speculation, the reviewer should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

5.  After all of the above actions have been completed, the AMC/RO must readjudicate the issue of entitlement to service connection for multiple sclerosis based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

